Citation Nr: 0528924	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-35 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right ankle.

2.  Entitlement to an initial rating higher than 10 percent 
for degenerative arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to August 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The Board first considered this appeal 
in January 2005 and determined that additional development 
was required.  As such, the matter was remanded and the RO 
performed all requested development.  The issues on appeal 
remain denied and are properly returned to the Board for 
appellate consideration.

At the veteran's hearing before the Board in September 2004, 
he asserted that he was totally unemployable as a result of 
his left ankle and foot disabilities.  He has not, however, 
formally submitted a claim of entitlement to a total rating 
based on individual unemployability.  Because such as issue 
is not before the Board for adjudication, but the veteran 
appears to have raised it in testimony, it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right ankle complaints are not results of 
an inservice injury nor are they proximately due to or the 
result of a service-connected disability.

3.  The medical evidence does not support a diagnosis of 
degenerative joint disease of the right ankle.

4.  The veteran experiences moderate limitation of motion in 
the left ankle based on complaints of pain with motion.  
Additional complaints of limitation in the left lower 
extremity are medically attributed to the veteran's left foot 
disabilities.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by service, is not presumed to have been incurred 
during service, nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  Criteria for a rating higher than 10 percent for a left 
ankle disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in November 2002 and February 2005, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice in 
November 2002, prior to the April 2003 AOJ decision here on 
appeal, in keeping with Pelegrini.  The Board acknowledges 
that the November 2002 notice addressed the issues of 
entitlement to service connection and entitlement to 
increased compensation for a spinal injury and broken toes 
and that a portion of this appeal is for entitlement to a 
higher initial rating for a left ankle disability.  Although 
VA does not have an obligation to provide additional notice 
of the information and evidence necessary to substantiate 
issues raised in a notice of disagreement if original notice 
was given as per VA General Counsel Opinion, VAOPGCPREC 8-
2003 (Dec. 22, 2003), its February 2005 notice advised the 
veteran of his rights and responsibilities with respect to 
his claim of entitlement to a higher initial rating.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before 
both a Decision Review Officer (DRO) at the RO in August 2003 
and before the Board in September 2004.  It appears that all 
known and available records relevant to the issues here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  

Although the veteran submitted a second VA Form 9, Appeal to 
Board of Veterans' Appeals, in August 2005, and requested a 
local hearing before the Board, the Board finds the request 
untimely as it was submitted after the claims had been 
certified to the Board by the RO and the veteran did not 
submit any explanation for his request for a second Board 
hearing to suggest good cause for further delaying a final 
decision in this matter.  In light of the fact that the 
veteran has already been afforded the opportunity to give 
testimony before both a DRO and the Board, delaying a 
decision at this time is not appropriate.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.

Service Connection

The veteran asserts that he injured his right ankle when he 
jumped from a burning building during service in December 
1945 and incurred other service-connected injuries.  
Alternatively, he contends that he developed degenerative 
arthritis in his right ankle as a result of overcompensating 
due to service-connected disabilities of the left foot and 
ankle.  He testified before the Board that he was not treated 
for a right ankle injury during service, but that he had 
experienced pain in the right ankle ever since service and 
simply took over-the-counter medication for the pain.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an inservice injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
Section 3.309(a).  Service connection may be granted under 
38 C.F.R. Section 3.307(a)(3) if the evidence shows that a 
chronic disease manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
See 38 C.F.R. § 3.307.  Separation from service is defined as 
the veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
August 1946, the evidence must show that a chronic disease 
manifest to a degree of ten percent by August 1947, in order 
for service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

Service medical records do not show that the veteran 
sustained a right ankle injury as a result of his December 
1945 fall, but it was noted that he had pain in both feet as 
he landed on his feet after jumping approximately thirty feet 
to escape a fire.  He was treated extensively for a back 
injury as well as for broken toes of the left foot.  Upon 
discharge from service, the veteran submitted an application 
for VA compensation benefits for a back injury only.  Upon VA 
examination in August 1949, he complained of injury to the 
left foot and back; there was no mention whatsoever of a 
right ankle injury and/or right ankle pain.

Current treatment records do not show complaints of or 
treatment for right ankle pain and/or limitation.  Upon VA 
examination in March 2003, the veteran denied having any 
limitation of motion in the right ankle and mainly complained 
of left ankle and foot pain.  X-rays showed possible early 
signs of degenerative joint disease in both ankles and the 
examiner opined that it was not likely that the veteran's 
problems were related to his inservice accident.

The veteran underwent a second VA examination in June 2005 
and complained of constant pain in the right ankle.  X-rays 
showed only calcaneal spurs and the examiner opined that 
there was no evidence of degenerative joint disease of the 
right ankle on examination in 2003 or currently.  The 
examiner pointed out that the veteran's complaints were in 
his feet and not in his ankle and that his functional 
limitation was due to pes planus.  The examiner diagnosed 
bilateral pes planus and specifically opined that the 
veteran's right ankle complaints were not related to his 
inservice injury or to his service-connected left ankle and 
foot disabilities.

Given the evidence as outlined above, the Board finds that 
the veteran's right ankle disability did not begin during 
service, as a consequence of service, nor is it proximately 
due to or the result of the veteran's left ankle and foot 
disabilities.  Additionally, the medical evidence does not 
support a diagnosis of degenerative joint disease so as to 
consider service connection on a presumptive basis.  

The only evidence in favor of the veteran's claim is his own 
testimony and there is no suggestion in the record that he 
has medical training making him competent to offer a medical 
opinion.  As such, his statements, standing on their own, are 
insufficient to establish a relationship between a current 
disability and either his service or a service-connected 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The Board certainly appreciates the veteran's testimony and 
his efforts to prove his claim.  The record, however, 
includes medical evidence specifically addressing whether or 
not the veteran's right ankle disability is more likely than 
not a result of his service and/or a service-connected 
disability.  Because the medical opinion rendered in June 
2005 is based on examination of the veteran as well as on a 
review of the claims folder and service medical records, the 
Board finds the opinion wholly credible and informative.  
Thus, because there is no medical evidence supporting the 
veteran's claim, service connection for a right ankle 
disability is denied.



Increased Rating

The veteran asserts that his left ankle disability is more 
severe than rated.  At his hearing before the Board in 
September 2004, his representative specifically requested 
that a 20 percent rating be assigned for marked limitation of 
motion in the right ankle.


Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
38 C.F.R. Section 4.71a, Diagnostic Code 5003.  

The veteran's right ankle disability has been evaluated as 10 
percent disabling using criteria of 38 C.F.R. Section 4.71a, 
Diagnostic Code 5271.  Specifically, a 10 percent evaluation 
is assigned when there is evidence of moderate limitation of 
motion in the ankle and a 20 percent evaluation is assigned 
when there is marked limitation of motion.


38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain have been considered in conjunction with the 
Board's review of the limitation of motion diagnostic codes.

It is important to point out at this juncture that a 30 
percent evaluation is also assigned for pes planus and 
arthritis in the left foot.  The Board is mindful of that 
evaluation even though it is not before it for review because 
evaluation of the same disability under various diagnoses is 
to be avoided.  That is to say that the evaluation of the 
same manifestation under different diagnoses, a practice 
known as "pyramiding," is to be avoided.  See 38 C.F.R. 
§ 4.14.

Treatment records do not show treatment for left ankle 
complaints and the veteran testified that he only takes over-
the-counter pain medication for his disabilities.  He 
asserts, however, that his left ankle is constantly painful 
and occasionally swells, that he cannot walk very far without 
having to rest due to left ankle and foot pain, and that he 
cannot work because of his left ankle disability.  The 
veteran also testified that he did not have difficulty moving 
his left ankle up and down and/or side to side, but that he 
experienced pain during those movements.

Upon VA examination in March 2003, the veteran maintained 0 
to 20 degrees of both dorsiflexion and plantar flexion and 
had 0 to 15 degrees eversion and 0 to 20 degrees inversion 
ability.  The examiner noted that x-rays showed possible 
signs of early degenerative joint disease of both ankles and 
opined that the veteran's foot problems were due to his pes 
planus.


The veteran underwent a second VA examination in June 2005, 
and complained of constant pain in the left ankle that 
increased with walking.  He had 0 to 15 degrees of 
dorsiflexion and 0 to 40 degrees of plantar flexion in the 
left ankle.  The examiner specifically found that the 
veteran's motion was not limited by pain and that his 
complaints were related to his foot disabilities as opposed 
to his ankle, that the veteran's walking was limited because 
of his pes planus, and that his endurance was limited as a 
result of cardiac disease.  The examiner noted the x-ray 
findings of March 2003 and opined that the veteran did not 
have degenerative joint disease of the left ankle either in 
2003 or currently.  A diagnosis of bilateral pes planus was 
rendered.

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Based on medical evidence of record, the Board finds that the 
veteran does not have degenerative joint disease of the left 
ankle and, as such, a rating under Diagnostic Code 5003 is 
not appropriate.  Diagnostic Code 5271 is for application 
because there is evidence of slight limitation of motion in 
the left ankle.  The veteran had more plantar flexion ability 
in 2005 than he did in 2003, but the Board finds that when 
looking at the disability picture as a whole, the assignment 
of a 10 percent evaluation for moderate limitation is 
appropriate as the veteran has continued complaints of pain 
with motion in the ankle.  Although there is some question as 
to whether the veteran's complaints emanate from his foot 
rather than his ankle, when resolving all reasonable doubt in 
favor of the veteran, the Board finds that the 10 percent 
evaluation currently assigned solely for left ankle 
complaints of pain associated with motion without any more 
than slight limitation in the motion is more than adequate to 
compensate the veteran under the schedule of ratings for his 
left ankle disability.  The assignment of this rating fully 
takes into account the veteran's complaints of pain and 
fatiguability as is required by DeLuca, supra.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected left ankle disability, he 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful in identifying exceptional factors.  
Specifically, the veteran has not required frequent periods 
of hospitalization for his left ankle disability and his 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
ankle pain and fatigue have an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, absent medical evidence to show that the 
veteran's left ankle disability, and not his separately 
compensated left foot disabilities, limits the veteran's 
ability to function more than evaluated, the Board finds that 
the 10 evaluation assigned adequately reflects the clinically 
established impairment experienced by the veteran and his 
request for a higher evaluation is denied.  As noted above, 
there is evidence of the veteran having better motion in the 
left ankle in 2005 than two years ago, but in the interest of 
maintaining a stable evaluation, the Board does not find the 
need for staged ratings.


ORDER

Service connection for a right ankle disability is denied.

A rating higher than 10 percent for a left ankle disability 
is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


